      Case 5:20-cv-00049-TKW-MJF Document 6 Filed 05/26/20 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

DREW JAMES MCLAUGHLIN,

      Plaintiff,

v.                                                     Case No. 5:20cv49-TKW-MJF
MAJOR SWARTZ,

      Defendant.
                                            /

                                      ORDER

      This case is before the Court based upon the magistrate judge’s Report and

Recommendation (Doc. 5). No objections were filed. Having reviewed the Report

and Recommendation and the case file, I agree with the magistrate judge’s

determination that this case should be dismissed based on Plaintiff’s failure comply

with court orders and failure to pay the filing fee.

             Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

             incorporated by reference in this Order.

      2.     This case is DISMISSED, and the Clerk shall close the case file.

      DONE and ORDERED this 26th day of May, 2020.

                                   T. Kent Wetherell, II
                                 T. KENT WETHERELL, II
                                 UNITED STATES DISTRICT JUDGE
